Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 17/013008. Although the claims at issue are not identical, they are not patentably distinct from each other because for example both claims 1 in the instant application and in the co-pending application teaches { An emergency dispatch system, comprising: a dispatch processing hub communicatively linked via a communications network with a plurality of client devices; data storage storing data from data sources and video from video sources; on the dispatch processing hub, a map interface generator generating a map-based interface for display upon a display device of each of the plurality of client devices, wherein the map-based interface provides access to a subset of the video from the video sources and to a subset of the data from the data sources; on the dispatch processing hub, a dispatch payload generator generating a payload accessible by or for delivery to the plurality of the client devices including the subset of the video and the subset of the data both being determined by the dispatch payload generator as being related to an incident call received by an emergency agency system}, the instant application teaches a limitation that is not in claim 1 in the co-pending application { on the dispatch processing hub, a tips module receiving a text message from a tip-line client device and, in response, processing the text message to determine an association with the incident call, wherein the dispatch payload generator generates the payload based on the text message}.
 However, claim 18 in the co-pending application teach submitting data from a tip line relative to the call. 
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify and combine claim 1 and 18 in the co-pending application and obtain the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 10-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Romanowich (US 20080084473) in view of Martin (US 11,197145).
Regarding claim 1, Romanowich teaches, an emergency dispatch system (abstract), comprising: 
a dispatch processing hub (el. 152: emergency response network control system) communicatively linked via a communications network (wireless link: Paragraph 26) with a plurality of client devices (el. 156: wireless terminals and el. 160 and Paragraph: 26); 
data storage storing data from data sources and video from video sources (Paragraph 27) 
on the dispatch processing hub (Paragraph 35), a map interface generator generating a map-based interface for display upon a display device of each of the plurality of client devices (Paragraph 35: Emergency response network control system 152 identifies that emergency response vehicle 158 is in the vicinity of the crime scene 301 and forwards the pertinent camera feed information 312 to wireless terminal A 156. For example, the pertinent camera feed information 312 includes information used in WT A to tune its receiver, recover signals from camera 1 102 using a designated channel currently allocated to smart camera I, and decode the information being communicated from smart camera 1, which may be encrypted. In response to received activation signal 310, smart camera 1 102 transmits camera video stream/geo-registered map overlay 314 which is received and processed by wireless terminal A 156, thus providing real time or a near real time live video feed with overlay map of the area in the vicinity of the crime), 
wherein the map-based interface provides access to a subset of the video from the video sources and to a subset of the data from the data sources (Paragraph 35); and 
on the dispatch processing hub, a dispatch payload generator (Paragraph 35: “payload” reads on 911 call information caller and location information to the emergency response network control system 152. The emergency response network control system 152 sends signal 306 conveying event trigger information and GPS information to central camera monitoring/detection control system 112” generating a payload accessible by or for delivery to the plurality of the client devices including the subset of the video and the subset of the data both being determined by the dispatch payload generator as being related to an incident call received by an emergency agency system (Paragraph 35).
Romanowich does not teach on the dispatch processing hub, a tips module receiving a text message from a tip-line client device and, in response, processing the text message to determine an association with the incident call, wherein the dispatch payload generator generates the payload based on the text message.
Martin teaches on the dispatch processing hub, a tips module (software module, Fig. 1D, el. 184; the ESP system 180 may comprise a call-taking display module 186a, a mapping module 186b, an update module 186c, a mass emergency module 186d, a responders module 186e (e.g. medical assets, police assets, fire response assets, rescue assets, safety assets, an emergency search module, a response status module, a weblink module or any combination thereof) receiving a text message from a tip-line client device, in response, processing the text message to determine an association with the incident call, wherein the dispatch payload generator generates the payload based on the text message {wherein the weblink is provided a dispatch center or PSAP through a website or a web application, the selection of the web link by a PSAP personnel opens a new website in a new window or new tab of an internet browser installed on a PSAP device. In one illustrative example, (Col. 42, lines 25-40:  a witness of a car accident calls 9-1-1 and concurrently begins recording a video of the car accident on their mobile phone. The EAS subsequently receives the video from the mobile phone. A 9-1-1 call taker at a PSAP receives the call from the witness through a call handling application installed on the call taker's PSAP computing device. The PSAP computing device then transmits an identifier of the call (e.g., the phone number associated with the witness' mobile phone) to the EAS. The EAS identifies the video of the car accident as being associated with the identifier of the call and, in response, presents a button within a web application or CAD system running on the call taker's PSAP device that the call taker can select to access the video of the car accident. The button is embedded with a web link that directs to a website where the video of the car accident is hosted. The call taker can then select the button and access the video of the car accident, thereby receiving additional information pertinent to the car accident that the call taker can use to more effectively respond to the emergency}, { In some embodiments, a web link provided by the system may additionally or alternatively be delivered to an electronic device associated with an emergency responder through a radio text message, an SMS message, a data message, or voice communication}, { the processed emergency feed (depicted in FIGS. 6A & 6B) and the ESP displays (depicted in FIGS. 7A &7B) comprises one or more weblinks}, { some additional data (e.g., images of the fire) may be helpful for emergency responders and not for ESP call takers. In some embodiments, the video feeds are summarized with a narrative and key frame to aid the ESP user to make a determination regarding its relevance. In some embodiments, audio feeds are summarized with a narrative and key}, {the information associated with the emergency comprises photo(s), video feed, audio, latitude-longitude co-ordinates, physical address, chat message(s), SMS message(s), status update(s), or any combination thereof. In some embodiments, the data set is transmitted to the ESP if said one or more web content satisfies at least one criterion associated with the emergency, and wherein the at least one criterion comprises a verification of the emergency. In further embodiments, the at least one criterion comprises matching an IP address of one or more mobile device transmitting one or more emergency signals with the emergency received from said one or more users. In some embodiments, the method comprising evaluating an authenticity or veracity of said one or more web content}.
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Romanowich with Martin to improve the system and enhance its capabilities and provide better service for the emergency.
Regarding claim 2, Romanowich in view of Martin teaches, wherein the text message includes a multimedia file including at least one of text, a photo, and a video providing information related to the incident call (Martin: Col. 42, lines 25-40: video).
Regarding claim 4, Romanowich in view of Martin teaches, wherein the multimedia file is correlated with the incident (Martin: Col. 42, lines 25-40).
Regarding claim 5, Romanowich in view of Martin teaches, wherein the payload is updated and pushed, in response to receipt of text message, to the client devices associated with the incident call (Col. 7, lines 36-50, also an update module 186c).
Regarding claim 7, Romanowich in view of Martin teaches, wherein the dispatch payload generator processes a dispatcher narrative of the incident call using natural language processing (NLP) to determine a location of an incident associated with the incident call (Martin: Col. 21, lines 20-21; analyzing the emergency data using natural language processing or other machine-learning techniques).
Regarding claim 8, Romanowich in view of Martin teaches, wherein a plurality of the video sources include cameras or networks of cameras and wherein the system further includes a dispatch platform appliance coupled with the cameras or networks of cameras to communicatively link the cameras or networks of cameras with the dispatch processing hub, whereby video streams from the cameras or networks of cameras are automatically fed over the communications network to the data processing hub (Romanowich: Fig. 4, 8; smart cameras and Paragraph 35).
Regarding claim 10, Romanowich in view of Martin teaches, wherein the dispatch payload generator performs at least one of analysis of the video with artificial intelligence to identify the subset of the video as being related to the incident call and analysis of Internet-of-Things (IoT) information gathered by the dispatch processing hub to identify a set of IoT information related to the incident call (Romanowich: Paragraph 32, analysist of the video with artificial intelligent “video monitoring module” and Paragraph 48, 35: identify cameras in the area of the emergency, identify the closest to the emergency, obtain video, provide information).
Regarding claim 11, see claim 1 rejection.
Regarding claim 12, Romanowich in view of Martin teaches, wherein the data received via the text includes a multimedia file (see claim 2 rejection).
Regarding claim 14, Romanowich in view of Martin teaches, including generating a map-based interface accessible on display devices of the one or more client devices and wherein the map-based interface displays or provides access to the payload including live video streams from each camera in the set of the video cameras (Romanowich: Fig. 4).
Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Romanowich (US 20080084473) in view of Martin (US 11,197145) in view of Ferguson (US 20110111728).
Regarding claim 3, Romanowich in view of Martin teaches,
Storing data related to the emergency {the EAS comprises one or more databases storing/retrieve information relating to emergencies, {data regarding a user of the communication device, Fig. 1B: registry database 172 for storing information regarding one or more emergency registries, and a credentialing database 173 (not shown) for storing credentials for various users of the EAS, clearinghouse 419 (also referred to as an “Emergency Clearinghouse”) for storing and retrieving emergency data, receives and stores emergency data from electronic or communication devices that are then retrieved, transmitted, and/or distributed to recipients or requesting parties (e.g., emergency personnel) before, during, or after emergencies).
Romanowich in view of Martin does not teach, wherein the payload is stored in the data storage in an evidence vault to be accessible by an identifier for an incident associated with the incident call.
Ferguson teaches the above (Paragraph 89, 117).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Romanowich with Ferguson to improve the system and provide, fast and reliable response to the emergency.
Regarding claim 13,  storing the multimedia file in an evidence vault with a link to the subset of data (see claim 3 rejection).
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Romanowich (US 20080084473) in view of Martin (US 11,197145) in view of R (US 20160381537).
Regarding claim 6, Romanowich in view of Martin teaches, subset of data (see claim 1 rejection).
Romanowich in view of Martin does not teach wherein the subset of the data includes at least one building floor plan for a building at or proximate to a location of an incident associated with the incident call and wherein the map-based interface includes a link to the at least one building floor plan.
	R in the same art of endeavor teaches data includes at least one building floor plan for a building at or proximate to a location of an incident associated with the incident call and wherein the map-based interface includes a link to the at least one building floor plan (Paragraph 21-27, 34).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Romanowich with R to improve the system and provide, safe, fast and reliable response to the emergency.
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Romanowich (US 20080084473) in view of Martin (US 11,197145) in view of Mathis (US 20110151825).
Regarding claim 9, Romanowich in view of Martin teaches, generating payload.
Romanowich in view of Martin does not teach wherein the dispatch payload generator uses a rules-based engine to generate the payload and wherein the subset of the data and the subset of the video are selected based on at least one of a responder assigned to the incident call, a mode of data receipt associated with the responder assigned to the incident call, and a role within an emergency agency of the responder assigned to the incident call.
	Mathis teaches the above (abstract).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Romanowich with Mathis to improve the system and provide the best help by selecting the right responder.
Claims 15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Romanowich (US 20080084473) in view of Agarwal (US 20030012344).
Regarding claim 15, Romanowich teaches, an emergency dispatch system (abstract), comprising:
 a dispatch processing hub communicatively linked via a communications network with a plurality of responder client devices and with a dispatcher client device; data storage storing data from data sources and video from video sources both associated with an incident  on the dispatch processing hub, a map interface generator generating a map-based interface provided on the responder client devices and the dispatcher client device, wherein the map-based interface provides access to the video from the video sources; on the dispatch processing hub, a dispatch payload generator generating a payload including the data and the video that is accessible by the plurality of the responder client devices and the dispatch client device via the map-based interface (see claim 1 rejection and Paragraph 35-38).
Romanowich wherein at least one of the video sources only provides the video when a panic alert button is triggered.
Agrawal in the same art of endeavor teach the video sources only provides the video when a panic alert button is triggered (Paragraph 41, 54).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Romanowich with Agarwal in order to improve the system by avoiding receiving irrelevant videos to the incident. 
Regarding claim 16, Romanowich in view of Agrawal teaches, wherein the dispatch processing hub, upon detecting that the panic alert button was triggered, transmits a notification of the incident to at least one of the dispatch client device and the plurality of responder client devices, the notification including a location associated with the panic alert button (Agarwal: 41, 54, 11).
Regarding claim 18, Romanowich in view of Agrawal teaches, wherein the data includes at least one building floor plan for a building at or proximate to the location and wherein the map-based interface includes a link to the at least one building floor plan (Agarwal: Paragraph 11).
Regarding claim 19, Romanowich in view of Agrawal teaches, wherein the video, from the at least one of the video sources that only provides the video when the panic alert button is triggered, includes internal and external live feeds from the location (Agarwal: Paragraph 56 and Romanowich: Fig. 4).
Regarding claim 20, Romanowich in view of Agrawal teaches, wherein the panic alert button is triggered automatically without human intervention upon detecting an occurrence of one of a set of predefined events (Agarwal: Paragraph 46).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Romanowich (US 20080084473) in view of Agarwal (US 20030012344) in view of deCharms (US 20140368601).
Regarding claim 17, Romanowich in view of Agrawal teaches, the claimed invention.
Romanowich in view of Agrawal teaches wherein the data include geolocations of responders, each associated with one of the responder client devices, in a geographic region including the location and wherein the map-based interface includes indicators of one or more of the geolocations.
deCharms in the same art of endeavor teaches the above (abstract), Fig. 1, Fig. 19).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Romanowich with deCharms in order to improve the system by provide easy way to locate the responder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/          Primary Examiner, Art Unit 2652